Case 9:20-cv-80993-WPD Document 88 Entered on FLSD Docket 07/12/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 9:20-cv-80993-WPD

  TIMOTHY O’BRYAN

          Plaintiff,

  vs.

  JOE TAYLOR RESTORATION, INC., a Florida
  Corporation, AARON GETTY, individually,
  KAREN RADEWICZ, individually, and
  GLENDA GALARZA, individually,

          Defendants.
                                                         /

        DEFENDANTS’ NOTIFICATION TO THE COURT OF THEIR INTENT TO FILE
             MOTION FOR ATTORNEYS’ FEES AND NON-TAXABLE COSTS

          Defendants, JOE TAYLOR RESTORATION, INC., AARON GETTY, KAREN

  RADEWICZ and GLENDA GALARAZA, by and through undersigned counsel, hereby file their

  notification to the Court of their intent to file motion for attorneys’ fees and non-taxable costs.

          Pursuant to Local Rule 7.3(a)(1), a motion for attorneys’ fees and/or non-taxable expenses

  and costs shall “be filed and served within sixty (60) days of the entry of the final judgment or

  order giving rise to the claim, regardless of the prospect or pendency of supplemental review or

  appellate proceedings.” (i.e., by August 9, 2021)

          Pursuant to Local Rule 7.3(b): …a draft motion…must be served but not filed at least thirty

  (30) days prior to the deadline for filing any motion for attorneys’ fees and/or costs that is governed

  this Local Rule.” (i.e., by July 12.2021)
Case 9:20-cv-80993-WPD Document 88 Entered on FLSD Docket 07/12/2021 Page 2 of 2




          The draft motion for attorneys’ fees and non-taxable costs was timely served this date upon

  counsel for Plaintiff.

  Dated: July 12, 2021                         Respectfully submitted,
         Boca Raton, FL
                                               s/ Daniel R. Levine
                                               DANIEL R. LEVINE, ESQ.
                                               Florida Bar No. 0057861
                                               E-mail: DRL@PBL-Law.com
                                               PADULA BENNARDO LEVINE, LLP
                                               3837 NW Boca Raton Blvd., Suite 200
                                               Boca Raton, FL 33431
                                               Telephone: (561) 544-8900
                                               Attorneys for Defendants
